Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 9, 2006








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 9, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01241-CV
____________
 
IN RE TEXAS A & M UNIVERSITY
SYSTEM, DR. WILLIAM J. MERRELL, 
DR.
WILLIAM EVANS, and DR. JAMES M. McCLOY, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 16, 2005, relators filed a
petition for writ of mandamus in this court. 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.  In their petition, relators sought to have
this court compel the Honorable Susan Criss, presiding judge of the 212th
District Court in Galveston County, to modify an order signed September 27,
2005, enforcing a 1999 judgment in favor of the real party-in-interest, Leon
Luxemburg.  See Texas A & M Univ.
Sys. v. Luxemburg, 93 S.W.3d 410 (Tex. App.CHouston [14th Dist.] 2002, pet.
denied).  
Relators have not established that they are entitled to
mandamus relief.  Accordingly, we deny
relators= petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 9, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.